Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 9/27/2022, the following has occurred:
Claims 1-2 have been canceled
Claims 6-15 are new
Claims 3-15 are pending, with Claims 3-5 being withdrawn
	Response to Arguments
The previous objections to the drawings have been overcome as per Applicant’s supplemental drawings and specification filed on 9/27/2022.
The previous objections to the specification have been overcome as per Applicant’s supplemental specification filed on 9/27/2022.
The previous objections to the claims have been overcome as per Applicant’s amended claims filed on 9/27/2022; however, further objections are applied as detailed below.
The previous rejections to the claims under 35 U.S.C. 112(b) have been overcome as per Applicant’s amended claims filed on 9/27/2022; however, substantially the same rejections have been translated into the new claims, as applicable and detailed below.
With regards to the argument on page 13 of the Remarks (Rejections under 35 USC § 103), the Applicant argues the previous rejections to claims 1-2 are moot on account of the claims’ cancellation.
Examiner agrees; for this reason, the previous rejections to claims 1-2 are respectfully reversed by the Examiner.
With regards to the argument on page 13 of the Remarks (New Claims 6-15), the Applicant argues that the previously cited references fail to teach or suggest the limitations of new claims 6-15.
Examiner respectfully disagrees, the same rationale used to reject claims 1-2 in the previous office action apply to claims 6-15, mutatis mutandis. For this reason, claims 6-15 are rejected as detailed below. 
Claim Objections
Claims 13-15 are objected to because of the following informalities:  
Claim 13, “exchangers and configured” should read “exchangers 
Claim 14, “heat exchangers comprise including” should read “heat exchangers comprise 
Claim 15, “commissioning including jumper loop” should read “commissioning includes jumper loop”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, 13, and 14, all instances attempting to reference the “steam cycle power plant” of claim 6 should use consistent terminology to do so. For example, the claims recite “steam power plant”, “combined steam power plant”, and “steam plant”. Currently, it is unclear as to whether the recited instances of a power plant are referring to the same “steam cycle power plant” of claim 6.
For the purpose of substantive examination, examiner will consider all of the noted instances of a power plant to refer to the same “steam cycle power plant” of claim 6.
The term “high” in claim 9 is a relative term which renders the claim indefinite. The term “routing high pressure steam to the condenser as a steamblow for cleaning” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any steam output of the boiler that substantially reads on claim 9 as high pressure.
The term “high” in claim 6 is a relative term which renders the claim indefinite. The term “providing temporary high throughput conduction of steam” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any temporary throughput conduction of steam that substantially reads on claim 6 as high throughput.
The term “high” in claim 6 is a relative term which renders the claim indefinite. The term “bypasses high pressure drop valving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any valving that results in a substantial restriction to flow that substantially reads on claim 6 as having a high pressure drop.
The term “low” in claim 6 is a relative term which renders the claim indefinite. The term “the temporary valving and piping have inherently low pressure drops” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any piping and valving that results in a high flow velocity that substantially reads on claim 6 as having a low pressure drop.
The term “high” in claim 14 is a relative term which renders the claim indefinite. The term “permanent plant pressure safety valves rated at high pressures” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any valve configured to relieve the peak pressure in the system as being rated at high pressures.
Claims 7-15 are rejected by virtue of dependency from at least claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch (US 20140238507 A1) in view of the attached non-patent literature to Engineering 360 (note an accessibility date as early as 2005).
Regarding claim 6, Bloch teaches a commissioning process for a steam cycle power plant (Paragraph 2, “The present invention relates to the commissioning of new and refurbished steam generation plant equipment and piping”), the process comprising: 
providing temporary valving and piping to a condenser of a steam cycle power plant (Paragraph 150, “temporary piping 37 is installed at the end on the high-pressure steam piping 5 to divert steam from the high-pressure steam turbine 6” and Paragraph 29, “… The discharge of clean steam to the condenser for the bulk of the steam system cleaning effort washes the extensive metal surface area of the condenser at the same time that the remainder of the plant steam cycle surfaces are being cleaned”), wherein the temporary valving and piping have inherently low pressure drops (Paragraph 198, temporary valve 130 is understood to have a low pressure drop. It is understood that the temporary piping 37 is directly attached to the high pressure steam piping, avoiding the valve because of restriction to flow, as described in Paragraph 150. Therefore, it is an object of the temporary valve 130 to avoid flow restriction, i.e. a high pressure drop); 
injecting quenching fluid in piping leading to temporary valves, wherein the injecting of quenching fluid is configured to reduce steam pressure and temperature in the piping leading to the temporary valves (Paragraph 193, “The temporary quench condensate distribution header 124 is designed to provide an assured flow of clean quench condensate to the various condensate injection points 38, 44 and 45 used to control the temperature of the steam during the operation of the HRSG 3” Figure 2 shows condensate injection point 38 leading to temporary valve 130. It is understood that reducing the steam temperature also reduces steam pressure), and 
providing temporary high throughput conduction of steam via the temporary valving and piping, wherein the temporary high throughput conduction of steam bypasses one or more turbine stages and bypasses high pressure drop valving and bypass paths associated with the one or more turbine stages (Paragraph 150, “temporary piping 37 is installed at the end on the high-pressure steam piping 5 to divert steam from the high-pressure steam turbine 6” It is understood that this temporary piping allows for high throughput conduction of steam because it is directly connected to the high pressure steam piping prior to the valve, “… these fixtures typically represent a significant restriction to the flow of steam. Due to the greater quantities of steam generated during the operation of the combustion gas turbine generator 1 during the application of the present invention, the preferred embodiment of the present invention is to connect the temporary piping directly to the high-pressure steam piping a short distance prior to the stop valve 7”), 
wherein the inherently low pressure drops are lower than pressure drops in the high pressure drop valving and bypass paths associated with the one or more turbine stages (Paragraph 198, temporary valve 130 is understood to have a low pressure drop. It is understood that the temporary piping 37 is directly attached to the high pressure steam piping, avoiding the valve because of restriction to flow, as described in Paragraph 150. Therefore, it is an object of the temporary valve 130 to avoid flow restriction, i.e. a high pressure drop, by providing a path with a lower pressure drop).  
	But fails to teach wherein the reduced steam pressure and temperature in the piping leading to the temporary valves enables a pressure drop across the temporary valves of less than 5 psi
However, Engineering 360 teaches a minimal pressure drop across a valve (Referring to a gate valve, “the diameter through which the process fluid passes is essentially equal to that of the pipe. Hence, they tend to have minimal pressure drop when opened fully” While the specific pressure drop in this instance would need to be calculated based on operating parameters, a minimal pressure drop is expected across the valve in this application).   
Bloch and Engineering 360 are both considered to be analogous to the claimed invention because they are both in the same field of fluid control in industrial systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bloch to use a gate valve as the temporary valve. This would have the predictable result of limiting the pressure drop across the valve, as suggested by Engineering 360, “Gate valves can be used in demanding environments such as high temperature and high pressure environments. They are often seen in power plants” where “there is little pressure drop across the open gate valve”.
With regards to the limitation of “a pressure drop across the temporary valves of less than 5 psi”, it is the examiner’s position that selecting a valve with a specific pressure drop has predictable and expected results. For example, a valve with a relatively high pressure drop will restrict the flow of steam, whereas a valve with a low pressure drop is selected if a high flow velocity is desired. In this case, it is an object of the temporary valve 130 to provide high velocity flow; therefore, a valve with a low pressure drop would be selected. Since a specific pressure drop is a results effective variable which could be achieved through routine experimentation, the specific desired pressure drop is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 7, modified Bloch teaches the process of claim 6, wherein the commissioning process comprises a steamblow commissioning process (Paragraph 29, “The present invention provides for the discharge of steam to the condenser for the bulk of the cleaning process.” i.e. a steamblow process).  
Regarding claim 8, modified Bloch teaches the process of claim 7, wherein the steam cycle power plant comprises: 
a boiler (Figure 2, HRSG 3); 
a turbine with multiple pressure stages (Figure 2, multiple turbine stages from high to low pressure, 6, 12, and 15); 
the condenser (Figure 2, condenser 18); and 
interconnection piping in a closed cycle (Figure 2, interconnecting piping can be seen, 5, 9, 10, 11, and 16 as described in Paragraph 140, “… the piping 5, 9, 10, 11 and 16 used to transport the steam between the HRSG and the steam turbine sections 6, 12 and 15 …”).  
Regarding claim 9, modified Bloch teaches the process of claim 8, comprising routing high pressure steam to the condenser as a steamblow for cleaning the interconnection piping and the condenser (Paragraph 29, “A further aspect of the present invention is inclusion of all elements of the steam/condensate cycle in the commissioning/cleaning process to assure that all possible sources of contamination have been involved in the cleaning process. The present invention provides for the discharge of steam to the condenser for the bulk of the cleaning process. The discharge of clean steam to the condenser for the bulk of the steam system cleaning effort washes the extensive metal surface area of the condenser at the same time that the remainder of the plant steam cycle surfaces are being cleaned” i.e. a steamblow process).  
Regarding claim 10, modified Bloch teaches the process of claim 6, wherein the steam power plant is part of a combined cycle plant (Figure 2 of Bloch, the power plant is a combined cycle, the gas turbine 1 heats the steam in the HRSG 3 to power the turbines 6, 12, and 15).  
Regarding claim 11, modified Bloch teaches the process of claim 10, wherein the combined steam power plant comprises: 
a main cycle having an exhaust path steam power cycle of a boiler (Figure 2 of Bloch, HRSG 3); 
a turbine with multiple stages from high to low pressure (Figure 2 of Bloch, turbines 6, 12, and 15); 
a condenser (Figure 2 of Bloch, condenser 18); and 
exhaust means recycling to the boiler (Figure 2 of Bloch, the condenser 18 feeds back water to the HRSG 3 by condensate pump 21).  
Regarding claim 12, modified Bloch teaches the process of claim 11, wherein the boiler comprises a heat recovery heat exchanger in the main-cycle exhaust path (Figure 2 of Bloch, HRSG 3 is in the exhaust path of the gas turbine 1).  
Regarding claim 13, modified Bloch teaches the process of claim 12, wherein the steam plant comprises multiple heat exchangers and configured in sequence for heat recovery between successive turbine stages (Figure 2 of Bloch, it is understood that the steam is returned to the HRSG 3 in sequence after pipe 5 by pipes 11 and 16. These are understood to reheat the steam in between turbine stages).  
Regarding claim 14, modified Bloch teaches the process of claim 13, wherein the multiple heat exchangers comprise including permanent plant pressure safety valves rated at high pressures (Paragraph 198 of Bloch, “Typically the maximum design temperature of the plant piping 9 is lower than the normal operating temperature of the high-pressure steam header 5. As a result, it is common practice for the high-pressure steam bypass valve 30 to be equipped with a water injection system 131 to cool the steam that is discharged into the high-pressure steam turbine exhaust piping 9” It is understood that bypass valve 30 is a permanent plant valve rated at a high pressure, the high temperature steam described in paragraph 198 is also understood to be high pressure steam).  
Regarding claim 15, modified Bloch teaches the process of claim 14, wherein, the routing to the condenser of the steam plant for commissioning including jumper loop bypass conduits replacing or bypassing the permanent plant pressure safety valves and having low pressure drop valving therein (Paragraph 150 of Bloch, “temporary piping 37 is installed at the end on the high-pressure steam piping 5 to divert steam from the high-pressure steam turbine 6” From figure 2 of Bloch, this connection ultimately bypasses the permanent plant bypass valve 30. Additionally, it is understood that the jumper loop bypasses are intended for high velocity steam flows, and therefore have a low pressure drop temporary valve 130).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/            Examiner, Art Unit 3762       

/STEVEN S ANDERSON II/            Primary Examiner, Art Unit 3762